DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 3 March 2021 has been entered.  Claims 10 and 14 – 32 remain pending in the application.  Claims 16 – 28 were previously withdrawn from consideration.

Claim Interpretation
Claim 29 uses the transitional phrase “composed of” between the preamble and the body of the claim.  The transitional phrase “composed of” has been interpreted in the same manner as either “consisting of” or “consisting essentially of,” depending on the facts of the particular case.  See AFG Industries, Inc. v. Cardinal IG Company, 239 F.3d 1239, 1245, 57 USPQ2d 1776, 1780-81 (Fed. Cir. 2001) (based on specification and other evidence, “composed of” interpreted in same manner as “consisting essentially of”); In re Bertsch, 132 F.2d 1014, 1019-20, 56 USPQ 379, 384 (CCPA 1942) (“Composed of" interpreted in same manner as “consisting of”; however, the court further remarked that “the words ‘composed of’ may under certain circumstances be given, in patent law, a broader meaning than ‘consisting of.’”).  See MPEP § 2111.03, IV.
	During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification.  MPEP § 2111.  The examiner observes the instant specification does not use or define the transitional phrase “composed of”.  Accordingly, the broadest reasonable interpretation standard suggests a “consisting essentially of” interpretation applies.
MPEP § 2111.03, III, states the following regarding the interpretation of “consisting essentially of” (portions of emphasis in bold):
The transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps “and those that do not materially affect the basic and novel characteristic(s)” of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976) (emphasis in original) (Prior art hydraulic fluid required a dispersant which appellants argued was excluded from claims limited to a functional fluid “consisting essentially of” certain components. In finding the claims did not exclude the prior art dispersant, the court noted that appellants’ specification indicated the claimed composition can contain any well-known additive such as a dispersant, and there was no evidence that the “A ‘consisting essentially of’ claim occupies a middle ground between closed claims that are written in a ‘consisting of’ format and fully open claims that are drafted in a ‘comprising’ format.” PPG Industries v. Guardian Industries, 156 F.3d 1351, 1354, 48 USPQ2d 1351, 1353-54 (Fed. Cir. 1998). See also Atlas Powder v. E.I. duPont de Nemours & Co., 750 F.2d 1569, 224 USPQ 409 (Fed. Cir. 1984); In re Janakirama-Rao, 317 F.2d 951, 137 USPQ 893 (CCPA 1963); Water Technologies Corp. vs. Calco, Ltd., 850 F.2d 660, 7 USPQ2d 1097 (Fed. Cir. 1988). For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.” See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 (“PPG could have defined the scope of the phrase ‘consisting essentially of’ for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention.”). See also AK Steel Corp. v. Sollac, 344 F.3d 1234, 1240-41, 68 USPQ2d 1280, 1283-84 (Fed. Cir. 2003) (Applicant’s statement in the specification that “silicon contents in the coating metal should not exceed about 0.5% by weight” along with a discussion of the deleterious effects of silicon provided basis to conclude that silicon in excess of 0.5% by weight would materially alter the basic and novel properties of the invention. Thus, “consisting essentially of” as recited in the preamble was interpreted to permit no more than 0.5% by weight of silicon in the aluminum coating.); In re Janakirama-Rao, 317 F.2d 951, 954, 137 USPQ 893, 895-96 (CCPA 1963). If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of “consisting essentially of,” applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964). See also Ex parte Hoffman, 12 USPQ2d 1061, 1063-64 (Bd. Pat. App. & Inter. 1989) (“Although ‘consisting essentially of’ is typically used and defined in the context of compositions of matter, we find nothing intrinsically wrong with the use of such language as a modifier of method steps. . . [rendering] the claim open only for the inclusion of steps which do not materially affect the basic and novel characteristics of the claimed method. To determine the steps included versus excluded the claim must be read in light of the specification. . . . [I]t is an applicant’s burden to establish that a step practiced in a prior art method is excluded from his claims by ‘consisting essentially of’ language.”).

The basic and novel characteristics of the claimed invention are, as the examiner observes, is a reduction in production costs and an increase in power density due to a reduction in occupation space (see, e.g., ¶¶ [0004], [0059] of the instant specification).  Therefore, a winding wire in the prior art may comprise additional features beyond those recited in claim 29 so long as such additional features beyond those recited to the extent that such additional features do not teach away from the aforementioned basic and novel characteristics.
	Each of claims 30 and 32 depend directly on claim 29.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.  AIA  35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph.  Accordingly, the interpretations above discussed with respect to claim 29 similarly apply to claims 30 and 32.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lindner (US 2002/0098311 A1) in view of Coroplast (DE 20 2007 012 475 U1, referencing a machine translation thereof provided with the Office Action mailed 5 February 2020), Hohmann (WO 2016/045890 A1, referencing US 2017/0271051 A1 as an English-language equivalent thereof), and Frigge (US 2013/0087274 A1).
	Regarding claim 10, Lindner discloses a winding wire (e.g. Fig, 1 – 4, 6, 7; ¶¶ [0012], [0014] – [0017], [0019], [0020], [0024] – [0028], [0032], [0034], [0035]), comprising: a wire (“wire” 20: e.g. Fig. 6, 7; ¶ [0034]); and an insulation structure wrapping around the wire (“sheathing”, e.g. “sheathing” 10: e.g. Fig. 1, 2, 6, 7; ¶¶ [0012], [0024], [0027], [0028], [0032], [0034]), and the insulating structure further comprising: a first insulating layer having a first width (“layer” 11: e.g. Fig. 1, 2; ¶¶ [0024] – [0027], [0032], [0034]); and a second insulating layer having a second width (“layer” 12: e.g. Fig. 1, 2; ¶¶ [0024] – [0026], [0028], [0032], [0034]), wherein the second insulating layer has an X-axis direction and a Y-axis direction perpendicular to the X-axis direction, the first insulating layer is disposed on the second insulating layer in a direction parallel to the X-axis direction (e.g. Fig. 1 depicts a perspective view of the “sheathing” 10 while Fig. 2 is a cross-section therethrough: e.g. ¶ [0015]), and the first insulating layer is a first insulating substrate layer of a first insulating tape and the second insulating layer is a second insulating substrate layer of a second insulating tape (both of the “layers” 11, 12 are nonwoven felt fabrics providing noise, 
	It is observed Lindner’s wire is disposed parallel to the X-axis direction (longitudinal wrapping, expressly disclosed as a direct contrast to helical wrapping of the prior art: e.g. Fig. 6; ¶¶ [0007], [0012], [0033] – [0035]).  Additionally, both of Lindner’s “layers” 11, 12 are insulating in that they are nonwoven felt fabrics providing noise, thermal, and/or fire insulation whose lengths are substantially longer than their widths (e.g. ¶¶ [0012], [0024], [0025], [0034]).
	Lindner is not specific as to (I) the first width being less than the second width, (II) the wire being disposed, in a direction parallel to the X-axis direction, on the portion of the second insulating layer that is not covered by the first insulating layer, (III) the first insulating layer being disposed on the second insulating layer to divide the second insulating layer into a first fixed part, an overlapping part, and a second fixed part sequentially in the Y-axis direction, and the wire is disposed on the first fixed part or the second fixed part, (IV) each of the widths of the first fixed part, the second fixed part, and the overlapping part is greater than the perimeter of the wire, or (V) the first insulating layer and the second insulating layer wrapping around the wire along the Y-axis direction until a number of insulating layers of the winding wire is three.  
	However, these features would have been obvious in view of Coroplast and Hohmann.
	With respect to (I) – (III), as noted above, Lindner’s wire is disposed such that the insulation structure wraps longitudinally around the wire as opposed to helically (e.g. Fig. 6; ¶¶ [0007], [0012], [0033] – [0035]).  Such longitudinal wrapping defines the wire to be disposed in a direction parallel to the X-axis direction of the second insulating layer.
	Coroplast discloses a wire wrapped around with an insulation structure (e.g. Fig. 2, 4, 6; ¶¶ [0005] – [0047]), wherein the insulation structure comprises a first insulating layer having a first width (“second carrier”, e.g. “second carrier” 4 having a “width” B4: e.g. Fig. 2, 4, 6; ¶¶ [0006], [0019], [0020], [0022], [0024]) and a second insulating layer having a second width (“first carrier”, e.g. “first carrier” 2: e.g. Fig. 2, 4, 6; ¶¶ [0006], [0018] – [0020], [0022], [0024]), wherein the second insulating layer has an X-axis direction and a Y-axis direction perpendicular to the X-axis direction (e.g. Fig. 2, 4, 6), the first insulating layer is disposed on the second insulating layer in a direction parallel to the X-axis (e.g. Fig. 2, 4, 6), the B4 is smaller than “width” B2: e.g. Fig. 2, 4, 6; ¶¶ [0006], [0019]), and the wire is disposed in a direction parallel to the X-axis on the portion of the second insulating layer that is not covered by the first insulating layer, and the first insulating layer and the second insulating layer wrap around the wire along the Y-axis direction (“pre-fix” to “area” 5b: e.g. ¶ [0022]), wherein the first insulating layer is disposed on the second insulating layer to divide the second insulating layer into a first fixed part, an overlapping part, and a second fixed part sequentially in the Y-axis direction (said divisions corresponding to “area” 5a, “width” B4 or B4a, and “area” 5b, respectively: e.g. Fig. 2, 4, 6; ¶¶ [0006], [0019]).
	More specifically, the X-axis direction corresponds to Coroplast’s direction Y-Y (e.g. Fig. 6; ¶ [0027]) while the Y-axis direction is perpendicular to Coroplast’s direction X-X (e.g. Fig. 2, 4; ¶¶ [0022], [0027]).
	Coroplast notes the above disposition of the wire on the portion of the second insulating layer that is not covered by the first insulating layer allows for pre-fixing of the wire to the insulation structure prior to wrapping (e.g. ¶ [0022]).  This statement suggests an advantage in manufacturing, namely facilitating the wrapping of the insulation structure around the wire since the wire will be less likely to become displaced during the wrapping as the overlapping part is wrapped around the wire.  It is observed that one of the marginal areas Coroplast uses for adhering that marginal area to the side of the second insulating layer is opposite that on which the first insulating layer is disposed (e.g. Fig. 6; ¶ [0029]).  It is further observed that either marginal area equally corresponds to the first fixed part or the second fixed part.
	Therefore, it would have been obvious to modify Lindner’s winding wire to comprise, in its insulation structure, the first width of the first insulating layer being less than the second width of the second insulating layer, wherein the wire is disposed in a direction parallel to the X-axis direction, on the portion of the second insulating layer that is not covered by the first insulating layer, and wherein the first insulating layer is disposed on the second insulating layer to divide the second insulating layer into a first fixed part, an overlapping part, and a second fixed part sequentially in the Y-axis direction, where the wire is disposed on the first fixed part or the second fixed part.  The motivation for making these modifications would have been to expedite manufacture of the winding wire and/or to reduce the risk of the wire displacing during manufacture.
	With respect to (IV) and (V), although Coroplast is not specific as to each of the widths of the first fixed part, the second fixed part, and the overlapping part being greater than a perimeter of the wire, as noted above, Coroplast notes the first fixed part and the second fixed part are equal in at least one embodiment (e.g. ¶ [0022]).  Hohmann describes winding wires and insulation structures therefor having similar features to those Lindner and Coroplast disclose (e.g. ¶¶ [0016] – [0057]), and particularly expressly discloses that it is obvious to provide widths for a first fixed part, a second fixed part, and an overlapping part which are suitable to the needs of a particular application (e.g. ¶ [0057]).  That is, Hohmann states it is not inventive to determine a suitable width for the first fixed part, the second fixed part, and the overlapping part.  Furthermore, given the advantages Coroplast notes for pre-fixing and the general purpose of insulation Lindner, Coroplast, and Hohmann disclose, it would have followed larger widths in the first fixed part and the second fixed part allow for more pre-fixing, and larger widths in the overlapping part increase the insulation properties.  However, one of ordinary skill in the art would have additionally appreciated excessively small widths would prevent, or at least hinder, one or more of the first fixed part, the second fixed part, and/or the overlapping part from performing their respective functions.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to provide the first fixed part, a second fixed part, and an overlapping part with widths greater than the perimeter of the wire in order to provide an insulation structure suitable for the particular needs of an application which is cost effective and waste reducing.  Concerning this modification whereby each of the widths of the first fixed part, the second fixed part, and the overlapping part being equal to a perimeter of the wire, it therefore follows that the first insulating layer and the second insulating layer wrap around the wire along the Y-axis direction until a number of insulating layers of the winding wire is three.  More specifically, the first fixed part will form a first layer while the overlapping part forms a second layer and a third layer.  The second fixed part can alternatively provide a third layer.
	Although Lindner and Coroplast are not specific as to the first insulating tape further comprising a first backing layer opposite to the first insulating substrate layer and the second insulating tape further 
	Frigge discloses an insulation structure for wrapping around a wire (“adhesive tape”, e.g. “adhesive tape” 2: e.g. Fig. 1 – 6; ¶¶ [0002], [0006] – [0043]), the insulation structure comprising a first insulating layer having a first width (“band-shaped carrier material” 5a: e.g. Fig. 6; ¶¶ [0022], [0023], [0026], [0028] – [0030], [0038], [0041]), and a second insulating layer having a second width (“band-shaped carrier material” 6a: e.g. Fig. 6; ¶¶ [0022], [0027], [0032], [0038], [0041]), wherein the second insulating layer has an X-axis direction and a Y-axis direction perpendicular to the X-axis direction, the first insulating layer is disposed on the second insulating layer in a direction parallel to the X-axis (e.g. Fig. 6, the X-axis direction extending into/out of the page and the Y-axis direction extending left-to-right with respect to the orientations shown; ¶ [0023]), the first width is less than the second width (e.g. Fig. 6; ¶¶ [0028], [0037], [0042]), wherein the first insulating layer is disposed on the second insulating layer to divide the second insulating layer into a first fixed part, an overlapping part, and a second fixed part sequentially in the Y-axis direction (e.g. Fig. 6; ¶¶ [0028], [0042]), wherein the first insulating layer is a first insulating substrate layer of a first insulating tape (e.g. ¶¶ [0036], [0041]), wherein the second insulating layer is a second insulating substrate of a second insulating tape (e.g. ¶¶ [0036], [0041]), and wherein the first insulating tape further comprises a first backing layer opposite to the first insulating substrate layer (e.g. ¶¶ [0036], [0041]), and the second insulating tape further comprises a second backing layer opposite to the second insulating substrate layer (e.g. ¶¶ [0036], [0041]).
	More specifically, Frigge discloses the “band-shaped carrier material” 5a and the “band-shaped carrier material” 6a are multilayer structures (e.g. ¶ [0041]).  Accordingly, the “band-shaped carrier material” 5a provides the first insulating substrate layer and the first backing layer, and the “band-shaped carrier material” 6a provides the second insulating substrate layer and second first backing layer.
	Frigge’s description of multilayer structures implies these are equivalents to single layer structures for the same purpose.
	MPEP § 2143, I, B, states the following regarding simple substitution of one known element for another to obtain predictable results:
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:

(2) a finding that the substituted components and their functions were known in the art;
(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.

With respect to (1), the difference between the combination of Lindner and Coroplast with respect to the claimed winding wire is the multilayer arrangement claimed wherein a backing layers and insulating substrate layers are provided.  With respect to (2), Frigge describes a structure wherein multilayer structures provide backing layers and insulating substrate layers. With respect to (3), Frigge’s equivalence of these multilayer structures to the depicted single layer structures of the “band-shaped carrier material” 5a and the “band-shaped carrier material” 6a suggests one could be substituted for the other with a predictable result.
	Therefore, it would have been obvious to modify the winding wire Lindner and Coroplast suggest such that the first insulating tape further comprises a first backing layer opposite to the first insulating substrate layer and the second insulating tape further comprises a second backing layer opposite to the second insulating substrate layer, the rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art.
	In addition to the features previously discussed, Lindner discloses the first insulating layer and the second insulating layer are bonded to one another (via “adhesive” between the “layers” corresponding to the first and second insulating layers, e.g. “adhesive” 13: e.g. Fig. 1 – 3; ¶¶ [0012], [0016], [0026]).  Accordingly, when providing the first backing layer and the second backing layer as Frigge suggests, it would have followed the first backing layer is bonded to the second backing layer, and the first insulating substrate layer is bonded to the second backing layer.
	Regarding claim 14, in addition to the limitations of claim 10, as seen in the 35 U.S.C. 103 rejection of claim 10, Coroplast suggests modifying Lindner’s winding wire such that the wire is disposed on the first fixed part.  Per the modifications discussed in the 35 U.S.C. 103 rejection of claim 10, the 
	Regarding claim 15, in addition to the limitations of claim 10, as seen in the 35 U.S.C. 103 rejection of claim 10, Coroplast suggests modifying Lindner’s winding wire such that the wire is disposed on the second fixed part.  Per the modifications discussed in the 35 U.S.C. 103 rejection of claim 10, the second insulating tape comprises a second backing layer and a second insulating substrate layer, where it would have been understood the modifications provide for the second backing layer being between the second fixed part and the wire.
	Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Lindner in view of Baer (US 2007/0154684 A1).
	Regarding claim 29, Lindner discloses a winding wire (e.g. Fig, 1 – 4, 6, 7; ¶¶ [0012], [0014] – [0017], [0019], [0020], [0024] – [0028], [0032], [0034], [0035]), comprising a wire (“wire” 20: e.g. Fig. 6, 7; ¶ [0034]) and a first insulating layer, wherein the first insulating layer is an insulating tape comprising an insulating substrate layer and a backing layer bonded between the insulating substrate layer and the wire (“layer” 11 and “layer” 12, the “layer” 11 being between the “layer” 12 and the “wire” 20: e.g. Fig. 1, 2, 6; ¶¶ [0028], [0029], [0034]), wherein the first insulating layer has an X-axis direction and a Y-axis direction perpendicular to the X-axis direction (e.g. Fig. 1, 2; ¶¶ [0012], [0024] – [0028], [0032], [0034]), the wire being disposed on the first insulating layer in the X-axis direction and the first insulating layer wrapping around the wire in the Y-axis direction (longitudinal wrapping, expressly disclosed as a direct contrast to helical wrapping of the prior art: e.g. Fig. 6; ¶¶ [0007], [0012], [0033] – [0035]).  
	Both of Lindner’s “layers” 11, 12 are insulating in that they provide noise, thermal, and/or fire insulation (e.g. ¶¶ [0012], [0024], [0025], [0034]).
	Although Lindner is not specific as to the first insulating layer wrapping around the wire until a number of the first insulating layer of the winding wire is at least three, this feature would have been obvious in view of Baer.
	Baer discloses winding an insulating layer around a wire at least once (e.g. ¶ [0017]).  Notably, Baer’s insulating layer is a damping substrate (e.g. ¶ [0018]) for absorbing vibrational energy (e.g. ¶ 
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to modify Lindner’s winding wire to have the first insulating layer wrap around the wire until a number of the first insulating layer of the winding wire is at least three, the motivation being to provide extra noise insulation.
	Although Lindner and Baer are not specific as to the winding wire being composed of the wire and the first insulating layer, Lindner states the winding wire is cost effective (e.g. ¶¶ [0007], [0035]).  Furthermore, considering Lindner seeks to minimize waste via the wrapping manner claimed (e.g. ¶¶ [0005], [0035]), suggesting space, i.e. volume, occupation is minimized.  Accordingly, the winding wire Lindner and Baer collectively describe adequately meets the requirements of the “composed of” transitional phrase.
	Regarding claim 30, in addition to the limitations of claim 29, Lindner discloses the wire is a substantially insulating solid wire or a substantially insulated strand wire (“core” 25 surround with “insulating area” 26: e.g. ¶ [0034]).
	Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Lindner, Coroplast, Hohmann, and Frigge as applied to claim 10 above, and further in view of Skinner (US 2011/0000472 A1).
	Regarding claim 31, although Lindner and Coroplast do not expressly state a winding of a magnetic element comprising the winding wire as discussed in the 35 U.S.C. 103 rejection of claim 10, this would have been obvious in view of Skinner.
	Skinner describes a winding of a magnetic element (“secondary winding” 28 of “ignition apparatus” 10a, which includes a magnetic “core” 20: e.g. Fig. 2; ¶¶ [0025] – [0035]).  Skinner notes the winding is made from, e.g., an insulated magnet wire (e.g. ¶ [0034]).  Additionally, Skinner discloses the 10a is used in, among other things, ignition systems for cylinders of internal combustion engines of vehicles (e.g. Fig. 1; ¶¶ [0024], [0043]).  One of ordinary skill in the art of vehicles would have appreciated vehicles undergo vibrations, e.g. from bumps in a roadway or from the vibrations inherent to engines as they perform combustion cycles.
	The winding wire Lindner discloses has noise insulation properties (e.g. ¶¶ [0012], [0024], [0025], [0034]), which Lindner highlights as useful to vehicle applications (e.g. ¶¶ [0001], [0006], [0012]).
	Accordingly, it would have been obvious to modify Skinner’s winding to include a structure of a winding wire as Lindner, Coroplast, Hohmann, and Frigge suggest, the motivation being to reduce vibrations within the magnetic element, and therefore reduce the inherent noise of the engine.
	Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Lindner and Baer as applied to claim 29 above, and further in view of Skinner.
	Regarding claim 32, although neither Lindner nor Baer expressly state a winding of a magnetic element comprising the winding wire as discussed in the 35 U.S.C. 103 rejection of claim 29 in view of Lindner and Baer, this would have been obvious in view of Skinner.
	Skinner describes a winding of a magnetic element (“secondary winding” 28 of “ignition apparatus” 10a, which includes a magnetic “core” 20: e.g. Fig. 2; ¶¶ [0025] – [0035]).  Skinner notes the winding is made from, e.g., an insulated magnet wire (e.g. ¶ [0034]).  Additionally, Skinner discloses the “ignition apparatus” 10a is used in, among other things, ignition systems for cylinders of internal combustion engines of vehicles (e.g. Fig. 1; ¶¶ [0024], [0043]).  One of ordinary skill in the art of vehicles would have appreciated vehicles undergo vibrations, e.g. from bumps in a roadway or from the vibrations inherent to engines as they perform combustion cycles.
	The winding wire Lindner discloses has noise insulation properties (e.g. ¶¶ [0012], [0024], [0025], [0034]), which Lindner highlights as useful to vehicle applications (e.g. ¶¶ [0001], [0006], [0012]).
	Accordingly, it would have been obvious to modify Skinner’s winding to include a structure of a winding wire as Linder and Baer suggest, the motivation being to reduce vibrations within the magnetic element, and therefore reduce the inherent noise of the engine.
	Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Baer.
Regarding claim 29, Baer discloses a winding wire (e.g. Fig, 3, 4; ¶¶ [0007], [0009] – [0011], [0013] – [0022]), comprising a wire (“harness” 32: e.g. Fig. 3, 4; ¶ [0019]) and a first insulating layer, wherein the first insulating layer is an insulating tape comprising an insulating substrate layer and a backing layer bonded between the insulating substrate layer and the wire (“inner layer”, e.g. “damping substrate” 18, and “”base substrate”, e.g. “base substrate” 12: e.g. Fig. 1 – 4; ¶¶ [0016] – [0021]), wherein the first insulating layer has an X-axis direction and a Y-axis direction perpendicular to the X-axis direction (“inner layer”, e.g. “damping substrate” 18: e.g. Fig. 1 – 4; ¶¶ [0007], [0017] – [0019]), the wire being disposed on the first insulating layer in the X-axis direction and the first insulating layer wrapping around the wire in the Y-axis direction (longitudinal wrapping: e.g. Fig. 3, 4; ¶¶ [0019], [0012], [0033] – [0035]).  
	Baer’s “damping substrate” 18 is insulating in that it provides noise insulation (e.g. ¶¶ [0012], [0024], [0025], [0034]).
	Although Baer does not specifically state the first insulating layer is wrapped around the wire until a number of the first insulating layer of the winding wire is at least three, Baer generally discloses winding an insulating layer around a wire at least once (e.g. ¶ [0017]).  Notably, Baer’s insulating layer is a damping substrate (e.g. ¶ [0018]) for absorbing vibrational energy (e.g. ¶ [0019]).  It is observed that providing additional layering of Baer’s first insulating layer would provide additional insulation from noise, and Baer’s disclosure of “at least one” implies the number of layers is optimized to provide the necessary noise insulation.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to modify Baer’s winding wire to have the first insulating layer wrap around the wire until a number of the first insulating layer of the winding wire is at least three, the motivation being to provide extra noise insulation.
	Although Baer is not specific as to the winding wire being composed of the wire and the first insulating layer, Baer states the winding wire is cost effective (e.g. ¶¶ [0021], [0022]).  Furthermore, while an “adhesive layer” 14 may be provided, it is of sufficient thinness to not impact wrapping (e.g. Fig. 2, 3).  As such, the basic and novel characteristics of the invention are not observed to be lost.
Regarding claim 30, in addition to the limitations of claim 29, Baer discloses the wire is a substantially insulating solid wire or a substantially insulated strand wire (e.g. as depicted in Fig. 3, 4).
	Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Baer as applied to claim 29 above, and further in view of Skinner.
	Regarding claim 32, although Baer does not expressly state a winding of a magnetic element comprising the winding wire as discussed in the 35 U.S.C. 103 rejection of claim 29 in view of Baer, this would have been obvious in view of Skinner.
	Skinner describes a winding of a magnetic element (“secondary winding” 28 of “ignition apparatus” 10a, which includes a magnetic “core” 20: e.g. Fig. 2; ¶¶ [0025] – [0035]).  Skinner notes the winding is made from, e.g., an insulated magnet wire (e.g. ¶ [0034]).  Additionally, Skinner discloses the “ignition apparatus” 10a is used in, among other things, ignition systems for cylinders of internal combustion engines of vehicles (e.g. Fig. 1; ¶¶ [0024], [0043]).  One of ordinary skill in the art of vehicles would have appreciated vehicles undergo vibrations, e.g. from bumps in a roadway or from the vibrations inherent to engines as they perform combustion cycles.
	The winding wire Baer discloses has noise insulation properties (e.g. ¶ [0017]), which Baer highlights as useful to vehicle applications (e.g. ¶ [0016]).
	Accordingly, it would have been obvious to modify Skinner’s winding to include a structure of a winding wire as Baer suggests, the motivation being to reduce vibrations within the magnetic element, and therefore reduce the inherent noise of the engine.

Response to Arguments
Applicant's arguments filed 3 March 2021, as relevant to claims 10, 14, 15, and 29 – 32, have been fully considered but they are not persuasive.
	With respect to claims 10, 14, 15, and 31 Applicant asserts the cited references do not teach the widths of the first fixed part, the second fixed part, and the overlapping part being greater than the perimeter of the wire.  However, Hohmann discloses determining widths is not inventive as the widths can be tailored for a particular application.  Moreover, the prior art suggests the basis for determining a suitable width for the parts are pre-fixing of wire and insulation characteristics.  
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356.  The examiner can normally be reached on Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783